DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

at a distance equal to or less than one-fifth of a length of the channel shrouds from a longitudinal center of the channel shrouds” which fails to comply with the written description requirement as this is new matter.  The specific location “at a distance equal to or less than one-fifth of a length of the channel shrouds” is not disclosed in applicants disclosure.  Applicant appears to be relying on the drawings to disclose the specific location of the propellers, however the drawings are not to scale and one with ordinary skill in the art could not adequately ascertain how far the propellers are positioned within the shrouds without a proper written description within applicants disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12-15,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Englar (US 2005/0029396) in view of Nam (US 9156550), Shiying (CN1439573) and Le Bonte (US 2012/0153242).

Regarding claims 1, 12-15, 18-19, Englar discloses a short take-off and landing (STOL) aircraft comprising: two wings (13), wherein each wing (13) comprises an engine system (9); a fuselage (aircraft fuselage, Fig. 1, 6) structurally connected to each wing (13); hemi-
However, Nam discloses a similar aircraft with channel shrouds (54, 56) having an engine system (60, 62) within the channel shrouds (54, 56) and a propeller (Column 4, lines 1-11) mounted to the engine system (60, 62) at a location at a distance equal to or less than one-fifth of a length of the channel shrouds from a longitudinal center of the channel shrouds 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar, by positioning the engine system in such a way to allow for the propeller to be mounted at a chord-wise location at a distance equal to or less than one-fifth of a length of the channel shrouds from a longitudinal center of the channel shrouds, as taught by Nam, for the purpose of offsetting the engine systems in order to allow proper and efficient stowage of the outboard channel.
However, Shiying discloses a short take-off and landing (STOL) aircraft comprising: two wings (27), wherein each wing (27) comprises an engine system (6); a fuselage (4) structurally connected to each wing (27); and a ducted fan thruster (10) positioned on the fuselage (4) in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter (Figs. 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar, by adding a ducted fan thruster positioned on the fuselage in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter, as taught by Shiying, for the purpose of providing vertical thrust characteristics to the aircraft.
Englar and Shiying lack but Le Bonte teaches a material used on aircraft as an insulator which is sound attenuating material, wherein the sound attenuating material comprises foam and the foam is loaded with one or more of metal and another dense material ([0048] line 8 through [0051], wherein the sound attenuating material is an embedded foamed material within a panel, such as a panel containing a honeycomb inner layer and further provides the use of a fire 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar and Shiying, by making the shroud internally filled with a sound attenuating material, wherein the sound attenuating material comprises foam and the foam being loaded with one or more of metal and another dense material, as taught by Le Bonte, for the purpose of providing vibration damping and sound insulation for the aircraft.

Claims 2-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Englar (US 2005/0029396), Nam (US 9156550), Shiying (CN1439573), and Le Bonte (US 2012/0153242) in view of Mochida (US 2008/0006739).

Regarding claims 2-11, Englar, Nam, Shiying and Le Bonte disclose the invention substantially as set forth above for claim 1, but does not expressly disclose the engine systems with two engine dual packs with one on each wing, each engine dual pack comprising two engines, both of the engine dual packs of the aircraft drive a propeller located on the side of the aircraft on which the engine dual pack is located, the two engines in an engine dual pack are combined through a combining gearbox onto one shaft driving a single propeller, the engines being interchangeable, one of the engines providing electrical power and the engine dual pack having an exhaust port on the top of the aircraft to expel exhaust.
However, Mochida teaches an aircraft (10) with engine dual packs (22, 22) on the aircraft (10) to drive a propeller (14) located on each side (Fig. 2) of the aircraft (10), the two engines (22, 22) in an engine dual pack are combined through a combining gearbox (26) and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar, Nam, Shiying and Le Bonte, by adding two engine dual packs with one on each wing, each dual pack comprising two engines, both of the engine dual packs of the aircraft drive a propeller, the two engines in an engine dual pack are combined through a combining gearbox onto one shaft driving a single propeller, the engines being interchangeable, providing electrical power and an exhaust port on the top of the aircraft to expel exhaust, as taught by Mochida, for the purpose of providing the aircraft with sufficient power to continue safe operation in the event one of the power sources is compromised.

Regarding claim 20, Englar discloses a short take-off and landing (STOL) aircraft comprising: two wings (13), wherein each wing (13) comprises an engine system (9); a fuselage (aircraft fuselage, Fig. 1, 6) structurally connected to each wing (13); hemi-cylindrical, U-shaped channel shrouds (5) surrounding at least one of the engine systems (9), at least one of the channel shrouds (5) providing lift to the STOL aircraft ([0036] lines 6-12, wherein the propeller thrust passes over the upper surface of the channel and its rounded trailing edge and is deflected at an angle greater than 0 degrees and up to 85 degrees from the horizontal plane which augments lift generated in the channel), at least one of the channel shrouds (5) reflecting acoustic 
However, Nam discloses a similar aircraft with channel shrouds (54, 56) having an engine system (60, 62) within the channel shrouds (54, 56) and a propeller (Column 4, lines 1-11) mounted to the engine system (60, 62) at a location at a distance equal to or less than one-fifth of a length of the channel shrouds from a longitudinal center of the channel shrouds (wherein the inboard propulsor is located to the aft of the channel shroud with a forward mounted propeller that is located at the longitudinal center of the channel shroud, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar, by positioning the engine system in such a way to allow for the propeller to be mounted at a chord-wise location at a distance equal to or less than one-
However, Shiying discloses a short take-off and landing (STOF) aircraft comprising: two wings (27), wherein each wing (27) comprises an engine system (6); a fuselage (4) structurally connected to each wing (27); and a ducted fan thruster (10) positioned on the fuselage (4) in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter (Figs. 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar, by adding a ducted fan thruster positioned on the fuselage in an orientation at an angle of approximately ninety degrees that is rotated relative to the typical orientation of a main rotor on a helicopter, as taught by Shiying, for the purpose of providing vertical thrust characteristics to the aircraft.
Englar, Nam, and Shiying lack but Le Bonte teaches a material used on aircraft as an insulator which is sound attenuating material, wherein the sound attenuating material comprises foam and the foam is loaded with one or more of metal and another dense material ([0048] line 8 through [0051], wherein the sound attenuating material is an embedded foamed material within a panel, such as a panel containing a honeycomb inner layer and further provides the use of a fire retardant formulation comprising a phosphorus containing fire retardant metal oxide, hydroxide or hydrate fire retardant, and graphite).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar and Shiying, by making the shroud internally filled with a sound attenuating material, wherein the sound attenuating material comprises foam and the 
Englar, Nam, Shiying and Le Bonte lack but Mochida teaches an aircraft (10) with engine dual packs (22, 22) that drive a propeller (14) located on each side (figure 2) of the aircraft (10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Englar, Shiying and Le Bonte, by making the engine system with engine dual packs, as taught by Mochida, for the purpose of providing sufficient power to continue safe operation of the vehicle in the event one of the power sources is compromised.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicants argument at page 8 of remarks section regarding the channel shrouds of Englar not teaching or suggesting being elongated, Examiner respectfully disagrees.  Prior art Englar at figures 1 and 2 disclose a channel shroud (5) that extends longitudinally from the front of the wing to the back of the wing (3). The channel is formed from the same structure of the wing and therefore has the same length from front to back at the inboard side of the wing 

In response to applicants argument at page 9 of remarks section regarding the sound attenuating material of Le Bonte not surrounding at least one of the engine systems, examiner respectfully disagrees. La Bonte discloses the use of sound attenuating material used “throughout an aircraft structure”, not just the body, to provide acoustic shielding from the engine and related components. Applicant also specifically claims that the “channel shrouds are filled with sound attenuating material” and does not specify if the material is internal or positioned on the outer skin within the channel shroud. Therefore, the teachings of Le Bonte disclose the features of the sound attenuating material.

Applicant’s arguments with respect to claims 1-15, 18-20 and the subject matter of “the propeller having a chord-wise location at a distance equal to or less than one-fifth of a length of the channel shrouds from a longitudinal center of the channel shrouds” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            


/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642